Citation Nr: 0002457	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
disability currently classified as degenerative disc disease 
with residuals of an old compression fracture at T12 and L1, 
with traumatic arthritis of the thoracic and lumbar spine and 
degenerative disc disease of L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active duty from November 1990 to May 1991.

In a May 1995 rating action, the RO granted entitlement to 
service connection for degenerative disc disease with 
residuals of old compression fractures at T12 and L1 with 
traumatic arthritis of the thoracic and lumbar spine.  A 
10 percent evaluation, effective September 8, 1993 under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 was assigned.  That 
same month, the veteran disagreed with the determination.  In 
July 1995, the RO found that clinical findings did not show 
old compression fractures at L3 and L5, but resolving all 
reasonable doubt on the veteran's behalf, granted service 
connection for traumatic arthritis  of the lumbar spine, 
particularly L3 and L5.  The evaluation remained 10 percent.  
In February 1996, in relevant part, the RO recharacterized 
the disability as degenerative disc disease with residuals of 
old compression fractures at T12 and L1 with traumatic 
arthritis of the thoracic and lumbar spine and degenerative 
disc disease of L4-5 and L5-S1.  Applying 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the RO assigned a 20 percent 
evaluation, effective September 8, 1993.  The veteran again 
disagreed with the assigned rating and maintained that his 
service-connected deformed vertebral body was not properly 
assessed.  A statement of the case was issued in September 
1996 and the veteran thereafter perfected the appeal.  
Additional notice associated with service connection for 
degenerative disc disease of L4-5 and L5-S1 was issued in 
November 1996.  

In July 1997, the Board of Veterans' Appeals (Board) 
confirmed the denial.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter referred to as the Court).  In May 
1998, the Secretary of Veterans Affairs and the Appellant 
moved the Court for an order vacating the Board's decision 
and requested the Court to stay further proceeding in the 
appeal pending its decision upon that motion.  By a May 21, 
1998, order, the Court granted the motion, vacated the 
Board's July 1997 decision, and remanded the case to the 
Board.

On appellate review in September 1998, the Board remanded the 
matter for additional development.  After completing the 
requested development and readjudicating the matter on 
appeal, the RO confirmed and continued the denial.  The case 
has been returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran has full free range of motion of the thoracic 
spine without pain, localized tenderness, or evidence of any 
neurological compromise of the upper extremities.  The 
disability is not productive of impairment.

3.  Range of lumbar motion is 55 degrees on flexion, 
extension to 15 degrees, bending to 20 degrees, bilaterally, 
rotation to 60 degrees, bilaterally, and straight leg raising 
to 90 degrees, bilaterally.  Mild to moderate discomfort on 
deep palpation of the lumbosacral area is present.  Muscle 
tone is excellent, deep tendon reflexes are normal, and no 
evidence of muscle spasm is present.  The disability is 
productive of no more than moderate impairment.

4.  Old compression fractures of T12 and L1 vertebra are 
present.  Service connection for an L5 deformity is not in 
effect.  



CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent for 
degenerative disc disease with residuals of an old 
compression fracture at T12 and L1, with traumatic arthritis 
of the thoracic and lumbar spine and degenerative disc 
disease of L4-5 and L5-S1 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5285, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA therefore has a duty to assist 
him in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  As previously noted, in September 
1998, the Board remanded the claim to obtain additional 
evidence.  Pursuant to that remand, the RO obtained 
additional VA medical reports and a May 1999 VA examination 
report.  After reviewing the evidence of record, the Board is 
satisfied that all necessary evidence has been received and 
adequately developed for an equitable disposition of the 
veteran's appeal.  Id. 


Background

In May 1995 the RO granted service connection for 
degenerative disc disease with residuals of compression 
fractures at T12 and L1 with traumatic arthritis of the 
thoracic and lumbar spine.  The disability was evaluated as 
10 percent disabling, effective September 8, 1993.  

In reaching that decision, the RO considered the veteran's 
service medical records and a January 1991 Report of an 
Accidental Injury.  The injury report shows that the veteran 
complained of sharp pains of the back after being involved in 
a passenger van accident which struck two deep potholes and 
that same month received outpatient treatment for complaints 
of lower back pain, especially when standing or twisting 
incorrectly.  At that time, examination was essentially 
normal, except for pain of the legs with flexion and 
tenderness of the right thoracic and lumbosacral spinal area.  
Decreased range of motion on flexion and discomfort were also 
present.  Radiographic findings revealed a probable old 
compression fracture of L1 and mild degenerative joint 
disease.  The assessments were back strain right thoracic and 
mechanical lower back pain.

The RO also considered the veteran's August 1991 VA 
examination report.  During the interview, the veteran stated 
that following the incident he was treated with bedrest and 
on that examination the doctor told him of an old compression 
fracture of L1.  The veteran listed his subjective complaints 
as having leg pain without intercostal radiation or numbness 
and when lifting he had back pain and tightness on movements 
such as twisting.  It was also noted that the veteran worked 
as a painter.  On examination, the back contour and mobility 
were normal.  Flexion was to 95 degrees with extension to 35 
degrees, lateral bending to 40 degrees, bilaterally, and 
rotation was to 35 degrees, bilaterally.  No back spasm, 
deformity of L1 area, or tenderness of the lumbar spine or 
sacroiliac joint was noted.  X-ray studies revealed evidence 
of Scheuermann's disease.  The impression was possible 
compression fracture of L1 without real residuals.  

Also reviewed were VA medical reports dated from June 1993 to 
May 1994.  The medical reports generally show that the 
veteran received continued treatment for lower back pain.  
Included within the reports is a July 1993 report of a 
magnetic resonance imaging showing central and right 
paracentral herniated nucleus pulposus at L5-S1 without an 
extruded fragment identified; diffuse bulge slightly more 
prominent at the left at L4-5; and degenerative and post-
traumatic changes.  February 1994 x-ray studies show minimal 
deviation of the thecal sac at the L4-5 level and mild 
deviation of the thecal sac at the L5-S1 level.  Findings 
were suggestive of posterior disc bulges.  It was also noted 
that concurrent computed tomography demonstrated a mild 
diffuse posterior disc bulge at the L4-5 level and a central 
disc herniation at the L5-S1 level.  

Two separate September 1994 statements, in which two fellow 
servicemen stated that the veteran incurred a back injury in 
January 1991 when a van driver drove off the road and that he 
received treatment after the incident were also considered.  

On VA examination in March 1995, physical examination 
revealed effacement of the normal lumbar lordotic curve with 
percussion pain in the vicinity of the lumbosacral junction.  
Flexion was to 60 degrees with extension to zero degrees, 
lateral bending to 35 degrees, bilaterally, and rotation to 
40 degrees, bilaterally.  Knee jerk was Grade 2+, 
bilaterally, and the ankle jerk was graded 2+, bilaterally.  
Straight leg raising was positive on the right side at 45 
degrees and on the left side at 60 degrees.  The extensor and 
flexor hallucis longus were each Graded 5 or normal, 
bilaterally.  Dermatone evaluation of the lower extremities 
revealed sensory deficits along the lateral border of the 
right foot and in the web space between the right great and 
second toes.  On the examination report, the examiner noted 
that x-ray findings revealed an old compression fracture of 
the 12th thoracic vertebra and an old compression fracture of 
1st lumbar vertebra.  X-rays also disclosed an anterior 
osteophyte involving the superior aspect of the body of the 
5th lumbar vertebra, narrowing of the L5-S1 intervertebral 
disc space, Scheuermann's disease involving multiple lumbar 
vertebrae, and spina bifida occulta of the first sacral 
segment.  The x-ray reports reflect impressions of apparent 
pars defect on the left at L-5; degenerative change of the 
lower L-5; and irregularity involving the end plates of the 
mid-thoracic and upper lumbar spine.  

After physical examination and radiographic examination, the 
diagnostic impressions were old compression fractures of T12 
and L1 vertebrae, which were service-connected; degenerative 
disc disease with radiculopathy at the L4-L5 and L5-S1 
levels; traumatic anterior osteophyte formation of the L-5; 
Scheuermann's disease of the lumbar spine; and spinal bifida 
occulta of S-1.

In July 1995, the RO noted that the veteran's two most recent 
examination reports did not show old compression fractures at 
L3 and L5, but traumatic arthritis of the lumbar spine, 
particularly the 3rd and 5th lumbar vertebrae.  In that 
regard, service connection was granted.  The arthritis of the 
lumbar spine was rated in conjunction with the residuals of 
old compression fractures of T12 and L1 and evaluated as 
10 percent disabling, effective September 8, 1993.  

On VA examination in August 1995, findings revealed 
effacement of a normal lumbar lordotic curve due to spasm of 
the erector spinae muscle groups, bilaterally.  Clinical 
findings such as range of motion of the lumbar spine, knee 
jerks, and straight leg raising were identical to findings 
recorded on examination in March 1995.  X-ray studies of the 
lumbar spine revealed more clearly the deformity of the fifth 
lumbar vertebra; a large anterior superior osteophyte 
involving the body of the vertebra, which was interpreted as 
representing residuals of a fracture of the body of the fifth 
lumbar vertebra; slight anterior wedging of the fifth lumbar 
vertebral body; and significant narrowing of the L5-S1 
intervertebral disc space.  X-ray studies of the thoracic 
spine revealed an old compression fracture of the 12th 
thoracic vertebra.  After examination, the diagnoses were old 
compression fractures of T12, L1, and L5.  The examiner 
opined that these were service-connected.  Also noted were 
degenerative disc disease with radiculopathy at L4-L5 and L5-
S1 intervertebral disc spaces, which was service connected; 
Scheuermann's disease of the lumbar spine, and spina bifida 
occulta for the first sacral segment.  

In February 1996 the RO recharacterized the veteran's 
disability as degenerative disc disease with residuals of old 
compression fractures at T12 and L1 with traumatic arthritis 
of the thoracic and lumbar spine and degenerative disc 
disease of L4-5 and L5-S1 and assigned a 20 percent 
evaluation pursuant to Diagnostic Code 5293, effective from 
September 8, 1993.  That 20 percent evaluation remains in 
effect.

Thereafter the RO received the veteran's Social Security 
Administration (SSA) records including a September 1995 
administrative law judge decision in which disability 
benefits were granted and a June 1996 medical statement from 
L. E. K., M.D., showing that the veteran received treatment 
for chronic pain of the lumbar spine.

The veteran's December 1996 hearing transcript is also of 
record.  During the hearing, the veteran's representative 
stated that in addition to the increased evaluation of the 
lumbar spine issue, that matter was part and parcel or 
intertwined with an increased evaluation for an additional 
10 percent rating for vertebral deformity of the body.  The 
representative also suggested that service connection was 
warranted for fractures of L-3 and L-5, that a 40 percent 
evaluation was warranted under Diagnostic Code 5293, and that 
an additional 10 percent evaluation was warranted under for 
demonstrable deformity of the vertebral body in accordance 
with Diagnostic Code 5285.  The veteran then testified that 
his pain was a 7, on a scale ranging from 1-10.  He had pain 
on a daily basis with weakness of the left leg, knee, foot, 
and toes.  Walking and standing longer than 15 minutes and 
sitting after 30 minutes, as well as sneezing and stepping 
off a curb exacerbated pain.  He also had muscle spasms on a 
daily basis, which interfered with sleeping, and had 
difficulty with lifting groceries such as a five-pound bag of 
potatoes.  He also had difficulty with weight bearing.  The 
veteran added that he participated in physical therapy, pool 
therapy, and performed exercises.  He stated that although he 
had worked as a painter for over ten years he was currently 
unemployed.  

On VA examination in January 1997, the veteran stated that he 
walked with a cane and had pain that prevented him from 
performing normal activities.  He described the pain as 
intermittent and radiating to his left leg and back.  Motor 
examination showed that the veteran walked in a fairly easy 
manner barely using the cane.  On individual muscle testing, 
he had 5/5 strength of all leg muscle groups and could walk 
on his heels and toes quite well.  Muscle bulk appeared 
within normal limits; muscle tone was entirely normal; and 
strength and bulk of the upper extremities with fine motor 
coordination were normal.  Sensory examination demonstrated 
normal touch and temperature of the lower extremities 
bilaterally.  Examination of the back revealed no obvious 
spasms of the paraspinous muscle groups, but the back was 
diffusely tender, without identified focal tenderness.  The 
examiner noted that when asked to bend and touch his toes, 
the veteran stated that his back hurt and he would not 
cooperate "because of pain" on bending.  Therefore range of 
motion could not be adequately tested on examination.  The 
examiner, however, noted that in the sitting position, the 
veteran could easily lift his leg to a 90-degree position and 
flex his foot forward and backward without discomfort.  In 
the sitting position, range of motion was approximately 90 
degrees.  Straight leg raising was normal, bilaterally.  Deep 
tendon reflexes were 2 to 3+ and symmetrical on knee and 
ankle jerks, bilaterally and respectively, and 2+ of the 
biceps and triceps jerks of the arms.  The veteran also had 
no Babinski's sign.  

X-ray findings were interpreted as showing minimal 
compression fractures of the L1, L3, and L5 with 
Scheuermann's nodules along the lumbar spine and an 
osteophyte of the anterior superior margin lumbosacral level.  
X-ray findings also revealed that the interspace at the 
lumbosacral level was minimally narrowed and on oblique views 
there appeared to be some sclerosis around the pars 
interarticulare's bilaterally at the lumbosacral level, which 
may have been an indication of increased stress or possibly 
an old stress fracture through the pars.   

After examination, the examiner rendered the diagnostic 
impression that the veteran had a service-connected back 
complaint and even though there was no significant evidence 
of nerve root irritation at that time, the veteran should be 
followed by orthopedics as his symptoms could increase 
significantly in the future.  The examiner also wrote that 
the veteran had moderate muscle spasm as evidenced by 
tenderness to moderate palpation through the lumbosacral 
level on both sides, but his lack of motion did not coincide 
with the rather easily-performed activities of dressing and 
undressing.  The examiner concluded that the veteran's 
symptoms would probably change in future years and were 
service-connected.

Thereafter continued treatment for low back pain is 
documented throughout VA outpatient treatment reports.  The 
medical records contain a June 1998 report of an x-ray study 
showing a probable old anterior compression fracture of the 
L1 vertebral body; straightening of the normal lordotic 
curve; and degenerative changes at multiple levels including 
the lower thoracic spine.  The reports also include July 1998 
findings of anterior osteophyte formation at the L4-5 disc 
interspace with preservation of the intervertebral disc 
height and end plate irregularities superiorly at L3 and 
inferiorly at T11, T12, and L1.  Findings were deemed 
consistent with Schmorl's nodes and consistent with a 
previous history of juvenile spondylitis.  

On VA examination in May 1999, after reviewing the veteran's 
claims folder and detailing the veteran's medical history, 
the veteran's subjective complaints were recorded as pain of 
the lower back that was constant and aggravated by physical 
effort; the inability to sit in any one place for more than 
45 minutes, stand for more than 45 minutes, or walk for more 
than three blocks without resting; and difficulty with 
obtaining a comfortable position in bed, as he had numbness 
of the thighs when lying on his side and turning in the bed.  
The veteran denied any bowel or bladder control problems, but 
stated that straining at bowel movements caused increased 
discomfort of the low back, that bending increased his low 
back discomfort, and that he was unable to lift more than 20 
to 25 pounds.  

The examiner commented that the veteran did not use an 
external supporting apparatus and did not appear to be in 
discomfort.  He was able to get up from the chair he was 
seated in and walk without discomfort.  His gait on level 
walking was normal, he could walk on his tiptoes and heels 
without difficulty, and he was able to perform deep knee bend 
holding onto the examining couch and raising without 
significant discomfort.  

Examination of the spine showed flattening of the normal 
thoracolumbar, beginning lordosis, a slight degree of 
posterior kyphos of the area, and very minimal left thoracic, 
right lumbar scoliosis which was deemed insignificant and of 
no clinical importance.  No paraspinous muscle spasm was 
present.  

Regarding the lumbar spine, forward bending was measured by 
goniometer at 55 degrees, extension was 15 degrees, side 
bending was 20 degrees, bilaterally, with complaints of minor 
discomfort at the extremes, and rotation was at least 60 
degrees bilaterally, without discomfort.  Leg lengths 
measured from the anterior superior iliac spine to medial 
malleolus 83 centimeters, bilaterally.  The maximum calf 
girth was measured at 37.5 centimeters, bilaterally, and 
thigh girth four fingerbreadths above the patella were 
47 centimeters, bilaterally.  Muscle tone was excellent 
throughout his lower extremities.  The examiner then noted 
that the veteran had a potbelly and was somewhat 
deconditioned and overweight.  Sitting straight leg raising 
caused no discomfort at 90 degrees, bilaterally.  Similarly, 
when made to sit up from the supine position, the veteran did 
not complain of low back pain.  Straight leg raising of the 
supine position caused discomfort at about 60 degrees, 
bilaterally.  Lasegue's test, bowstring tests, sacroiliac 
stress test, Patrick's test, femoral nerve stress test, and 
Ely's test were all negative.  Deep tendon reflexes were 
normal and equal and the plantares were downgoing.  
Complaints of some patchy diminished sensation to light touch 
and pinprick mainly of the outer aspect of his thighs, 
bilaterally, but not consistent, were noted.  There was no 
evidence of any motor deficiency of the lower extremities and 
tenderness along the course of the sciatic nerve of the 
buttocks was not found.  Complaints of mild-to-moderate 
discomfort on deep palpation of the lumbosacral area and on 
deep palpation of the midline over the lumbar spine were 
expressed.  

Examination of the thoracic spine revealed no abnormal 
features of note.  The veteran had full free and painless 
range of motion, without localized tenderness or evidence of 
any neurological compromise of the upper extremities.  

Diagnostic and clinical tests of the thoracic spine were 
completely negative.  Diagnostic tests and studies pertaining 
to the lumbosacral spine showed that the veteran had anterior 
wedging of T12 and L1 vertebrae; Schmorl's node of the 
adjacent vertebral bodies of T12 and L1, as well as the 
inferior aspect of L1; and Schmorl's nodes in addition at the 
level of L3 and possibly at the level of the superior aspect 
of the body of L5.  There was an anterior osteophyte at the 
level of the superior anterior body of L5.  The disc space 
between T12-L1, L1-L2, L2-L3 was decreased.  Space between 
L3-L4 was normal, between L4-L5 appeared to be slightly 
decreased, and the disc space between L5-S1 appeared normal.  
There was no evidence of any pars defect and the facet joints 
were well visualized and appeared normal.  Mild scoliosis was 
seen in the lumbar spine films.  

The diagnoses, based on clinical and radiological 
examination, were that the veteran had old burned-out 
Scheuermann's disease involving his thoracolumbar spine and a 
possibility of a mild compression fracture of the body of T12 
and L1.  The examiner added that he could neither confirm nor 
deny this because findings of the burned out Scheuermann's 
disease clouded the issue.  Nonetheless, he agreed that in 
all probability the veteran may have sustained some degree of 
injury in the incident noted in 1991.  The veteran had 
degenerative disc disease involving multiple levels, which on 
examination were T12, L1-L2, L2-L3, and L4-L5, although there 
was no evidence of radiculopathy and neurological deficit of 
the lower extremities.  

The examiner then stated that it was extremely difficulty, if 
not impossible, to put together the whole course of events 
that had occurred with the veteran.  The veteran has been 
seen by numerous physicians and from the outset, 
radiologically, it was felt that there was wedging of L1 
vertebra which was ascribed to possible compression injury 
but which also was felt to be not acute but possibly semi-
acute or even chronic, along with some degenerative changes.  
The examiner elaborated that subsequent physicians on 
repeated examinations have carried this impression, so, at 
this junction, the examiner felt the impression that the 
veteran has in all probability an old compression, albeit 
mild, of the body of L1 should be maintained.  

The veteran's old burned-out Scheuermann's disease was very 
evident on examination and it was attested by diminution of 
disc heights at multiple levels, the multiple Schmorl's 
nodes, and the anterior wedging of the vertebrae.  The 
examiner then stated what to make out of the anterior 
osteophyte at the level of L5 was, again, very difficult 
because it was phenomena often occurring with trauma, as well 
as with developmental problems such as Scheuermann, which the 
veteran has.  The examiner stated that it was impossible for 
him at that junction, without having x-rays prior to 1991 for 
comparison, to give any further opinion as to the etiology of 
the L5 osteophyte.  The veteran had multi-level degenerative 
disease of the disc that was very evident and itself could be 
the cause of the discomfort that he had of the lower back, 
although mechanical changes in the weight bearing mechanism 
of the area can also lead to discomfort.  The examiner, 
however, did not believe that the veteran's back problems 
were not so acute that he could not be gainfully employed.  
The examiner also commented that exertion, such as repeated 
bending or lifting in all probability, would increase 
discomfort of the low back. 
Laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See generally Powell v. 
West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  Since the claimed disabilities involve 
residuals of an injury in the thoracic and lumbar spine, the 
elements to be considered primarily include the reduction in 
the joints' normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  Painful motion is also a factor of 
disability.  38 C.F.R. §§ 4.40, 4.45. 

Under the applicable criteria, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the absence of limitation of motion, 
a 10 percent rating is assigned when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides that a 100 percent evaluation is 
warranted for a vertebra fracture with cord involvement when 
the veteran is bedridden or requires long leg braces.  With 
lesser involvement, ratings for limited motion and nerve 
paralysis and/or special monthly compensation should be 
considered.  A vertebra fracture without cord involvement but 
with abnormal mobility, which requires a neck brace (jury 
mast), warrants a 60 percent evaluation.  In other cases 
rating should be accomplished in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  This provision 
also provides that ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

Slight limitation of motion of the dorsal (thoracic) spine is 
evaluated as noncompensably disabling.  Moderate or severe 
limitation of motion of the dorsal spine is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  The Rating Schedule provides that slight limitation of 
lumbar spine motion warrants a 10 percent evaluation; 
moderate limitation of motion warrants a 20 percent 
evaluation; and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Mild intervertebral disc syndrome is rated as 10 percent 
disabling, moderate intervertebral disc syndrome with 
recurring attacks is rated at 20 percent, and severe symptoms 
with recurring attacks and intermittent relief are rated 40 
percent.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is noted that the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3.


Analysis

After carefully weighing and reviewing the evidence, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria required for a 30 percent rating.  
At the outset, the Board acknowledges that service connection 
for degenerative disc disease of T12 is in effect.  It is 
also acknowledged slight limitation of motion of the dorsal 
spine is evaluated as noncompensably disabling and moderate 
or severe limitation of motion of the dorsal spine is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  In this respect, the Board finds that entitlement to 
an increased evaluation is not warranted.  Recent examination 
shows that the thoracic spine has no abnormal features and X-
ray studies of the thoracic spine were negative.  The veteran 
has full free and painless range of motion, without localized 
tenderness or evidence of any neurological compromise of the 
upper extremities.  As such, entitlement to a compensable 
evaluation in this regard is not warranted.  38 C.F.R. § 4.7.

Service connection for degenerative disc disease of the 
lumbar spine is in effect.  Upon review of the pertinent 
medical evidence, we conclude that clinical findings 
associated with the veteran's disability in this regard do 
not meet the criteria required for an increased rating in 
excess of 20 percent under Diagnostic Codes 5292 or 5393.  
See generally 38 C.F.R. §§ 4.17a, Diagnostic Codes 5292 or 
5393.  Clinical findings do not show that the veteran has 
severe limitation of motion of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  Evidence of pronounced intervertebral 
disc syndrome is not present either.  

In 1991, flexion of the lumbar spine was to 95 degrees with 
extension to 35 degrees, lateral bending to 40 degrees, 
bilaterally, and rotation to 35 degrees bilaterally.  From 
1995 to 1997, flexion was to 60 degrees with extension to 
zero degrees, lateral bending to 35 degrees, bilaterally, and 
rotation to 40 degrees, bilaterally.  Although in 1997, range 
of motion tests could not be adequately determined on 
examination, the examiner noted that in the sitting position, 
the veteran could easily lift his leg to a 90-degree position 
and flex his foot forward and backward without any 
discomfort.  Thus, in the sitting position, range of motion 
was approximately 90 degrees.  In light of the foregoing, the 
evidence fails to show that the veteran's disability picture 
more nearly approximates the criteria reflecting an 
evaluation of 20 percent under Diagnostic Code 5292.  The 
veteran's disability in this respect is productive of no more 
than moderate impairment.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292.

The evidence also does not show that the veteran's disability 
is productive of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, or pronounced 
intervertebral disc syndrome.  Although the veteran complains 
of daily pain with radiation and weakness of the left leg to 
the toes; and positive findings of tenderness of the lumbar 
spine as well as sensory deficits of the right foot and great 
right toe are recorded, the objective evidence is not 
demonstrative of severe intervertebral disc syndrome.  In 
this regard, clinical findings show that from 1995 to 1997, 
knee jerks have generally been Grade 2+, bilaterally, with 
ankle jerks graded 2+, bilaterally.  In 1995 straight leg 
raising was positive on the right side to 45 degrees and on 
the left side to 60 degrees; they were normal in 1997.  The 
extensor and flexor hallucis longus were each Graded 5 or 
normal, bilaterally, as well, and the examiner also stated 
that no significant evidence of nerve root irritation was 
present on examination.  Further, on recent examination, 
sitting straight leg raising caused no discomfort at 90 
degrees, bilaterally, although straight leg raising of the 
supine position caused discomfort bilaterally at about 60 
degrees.  Nonetheless, when made to sit up from the supine 
position, the veteran did not complain of low back pain and 
on examination Lasegue's test, bowstring tests, sacroiliac 
stress test, Patrick's test, femoral nerve stress test, and 
Ely's test were all negative.  Deep tendon reflexes were also 
normal and equal.  In 1999, the examiner also noted that 
although complaints of some patchy diminished sensations to 
light touch and pinprick mainly of the outer aspect of the 
thighs along with complaints of mild-to-moderate discomfort 
on deep palpation of the lumbosacral area and on deep 
palpation of the midline over the lumbar spine were 
expressed, the complaints and findings were described as 
inconsistent.  There was no evidence of any motor deficiency 
of the lower extremities and tenderness along the course of 
the sciatic nerve of the buttocks was not found.  After 
examination, the examiner stated that there was no evidence 
of radiculopathy or neurological deficits of the lower 
extremities.  Additionally, the evidence does not show 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Thus, an 
increased rating is not warranted under the criteria of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.

As discussed above, the evidence shows that the veteran's 
disability warrants a 20 percent evaluation pursuant to 
either Diagnostic Code 5292 or Diagnostic Code 5293.  Because 
those rating provisions are predicated on a loss of range of 
motion and limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 
are applicable in this case.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also VAOPGCPREC 36-97 (December 
12, 1997).  In this regard, the Board acknowledges the 
veteran's complaints of and positive findings of back pain, 
tenderness, and soreness with discomfort.  However, even 
though there are positive findings of pain and discomfort on 
movement and moderate limitation of motion, the record fails 
to show that an increase in excess of 20 percent in this 
respect is warranted.  Under these provisions, the veteran's 
disability picture more nearly approximates the criteria 
required for a 20 percent evaluation.  His disability is 
productive of no more than moderate limitation of motion with 
pain and discomfort.  It is not productive of severe 
limitation of motion or severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  Further 
there is no evidence of neurological dysfunction or 
significant muscle wasting or evidence of disuse.  Although 
exertion, such as repeated bending or lifting in all 
probability increases the level of the veteran's low back 
discomfort, objective findings still show that there was no 
evidence of radiculopathy and neurological deficit of the 
lower extremities.  Motor strength and deep tendon reflexes 
are normal.  Leg lengths measured from the anterior superior 
iliac spine to medial malleolus are 83-centimeters, 
bilaterally; the maximum calf girth is 37.5-centimeters, 
bilaterally; and thigh girth four fingerbreadths above the 
patella is 47-centimeters, bilaterally. Also, muscle tone was 
excellent throughout the lower extremities.  Thus, in this 
respect, entitlement to an increased evaluation in excess of 
20 percent is not warranted.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); VAOPGCPREC 9-98 (August 14, 
1998).  As such, an increased rating based on the veteran's 
functional loss, due to pain and discomfort is not warranted.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

Considering the foregoing, the Board finds that the veteran's 
disability does not more nearly approximate the criteria 
required for an increased evaluation in excess of 20 percent 
pursuant to either Diagnostic Code 5292 or 5293.  Thus, the 
preponderance of the evidence is against the veteran's claim 
in this regard.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5293.

In addition to the foregoing, the evidence indicates that the 
veteran has old compression fractures of T12 and L1.  The 
record shows in August 1991, the impression was possible 
compression fracture of L1 without real residuals.  X-ray 
findings in 1995 revealed an old compression of L1.  In April 
1995, the impression was old compression fractures of T12 and 
L1 vertebrae, which were service-connected.  In August 1995, 
the diagnoses included old compression fractures of T12, L1, 
L3, and L5, which were service-connected.  X-ray findings in 
January 1997 supported the August 1995 diagnosis.  On recent 
examination, the examiner noted that diagnostic and clinical 
findings, inter alia, showed that the veteran had anterior 
wedging of T12 and L1 vertebrae.  The diagnoses, based on 
clinical and radiological examination, were that the veteran 
had a possibility of a mild compression fracture of the body 
of T12 and L1.  Although the examiner added that he could 
neither confirm nor deny this, he later concluded that since 
subsequent physicians on repeated examinations have carried 
impressions of wedging of L1, at this junction, the 
impression needed to be retained.  Therefore, in all 
probability the veteran had an old compression fracture, 
albeit mild, of the body of L1.  Thus, in this respect and 
only in this respect, the benefit-of-the doubt is applied to 
the veteran's claim.  38 C.F.R. § 4.3.

In accordance with the foregoing, the Board notes that the 
Rating Schedule, Diagnostic Code 5285, provides that a 100 
percent evaluation is warranted for a vertebra fracture with 
cord involvement and the veteran is bedridden or requires 
long leg braces and a 60 percent evaluation is warranted for 
vertebra fracture without cord involvement but with abnormal 
mobility which requires a neck brace (jury mast).  Other 
cases are to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  In this matter, the Board notes that the record 
is completely devoid of any evidence suggesting that the 
veteran's disability is productive of a vertebra fracture 
with cord involvement and that the veteran is bedridden or 
requires long leg braces, or that his disability is 
productive of a vertebra fracture without cord involvement 
but with abnormal mobility which requires a neck brace (jury 
mast).  In fact, recent medical evidence shows that the 
veteran does not use any external supporting apparatus and 
had a normal gait.  Thus additional consideration in this 
regard is not warranted.  Nonetheless, the Board finds that a 
10 percent evaluation and no more is warranted for the 
veteran's compression fractures of T12 and L1.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5285.  As previously noted, 
the provision provides that ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  Such is 
the case here.  Thus, entitlement to an additional 10 percent 
and no more in this regard is warranted under the provision 
of Diagnostic Code 5285.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5285.

At this time, the Board notes that in April and August 1995 
and in January 1997, the diagnoses also included old 
compression fractures of L3 and L5 and examiners at that time 
indicated that the disabilities were service connected.  At 
the outset, in this regard, however, the Board finds that the 
evidence does not clearly show that the veteran has an old 
compression fracture of the aforementioned vertebrae.  In 
addition, the record shows that service connection for an old 
compression fracture of L-3 and L5 is not in effect; service 
connection is only in effect for degenerative disc disease of 
L5-4 and L5-S1.  Although on recent examination, the examiner 
confirmed that the veteran had degenerative disc disease of 
L5-L4, he also stated that with regard to what to make of the 
anterior osteophyte at the level of L5 was, again, very 
difficult.  It was a phenomena that the examiner associated 
with trauma, as well as with developmental problems, such as 
the veteran's Scheuermann's disease.  Here, because the 
medical evidence is unclear as to whether the veteran 
currently has an old compression fracture of the L3 and L5 
and, even if present, because service connection is not in 
effect for the disability, the Board finds that the 
preponderance of evidence in this regard is against the 
veteran's claim and entitlement to additional 10 percent 
evaluations pursuant to Diagnostic Code 5285 for those 
vertebral bodies is not warranted.  

The provisions of 38 C.F.R. § 3.321 have also been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, as 
in this case, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Here, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The record is silent with 
respect to any evidence showing that the veteran's service-
connected disability causes marked interference with 
employment.  On recent examination, the examiner opined that 
the veteran's problems were not so acute that he could not be 
gainfully employed.  The Board is cognizant that the veteran 
has been deemed unemployable by the SSA.  However, the SSA 
utilizes different statutory and regulatory criteria than the 
VA and the VA is not bound by SSA determinations.  A review 
of the SSA decision reveals that SSA relied upon all the 
veteran's disabilities, rather than solely service-connected 
disabilities in reaching that positive determination.  The 
SSA also considered factors which are irrelevant to our 
review, such as the veteran's educational achievement level 
and the local job market conditions in the determination to 
award the veteran SSA disability benefits.  Further, as 
discussed above, the veteran's disability picture comports 
with the assigned 30 percent schedular rating.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an evaluation to 30 percent for disability 
currently classified as degenerative disc disease with 
residuals of an old compression fracture at T-12 and L1, with 
traumatic arthritis of the thoracic and lumbar spine and 
degenerative disc disease of L4-5 and L5-S1 is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

